PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/127,924
Filing Date: 18 Dec 2020
Appellant(s): AVIATRIX SYSTEMS, INC.



__________________
Kyle M. St. James
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 6, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 6, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

1.	Claims 1-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, U.S. pat. Appl. Pub. No. 2017/0373932, in view of Raghu, U.S. pat. Appl. Pub. No. 2015/0052525.
Per claim 1, Subramanian discloses a method of managing virtual system resources distributed across multiple cloud computing systems comprising:
a) a controller (configuration discovery service) configured to:
i) deploy and manage a first network device in a first cloud computing network (e.g., first datacenter) and a second network device in a second cloud computing network (e.g., second datacenter) (see par 0031);
ii) monitoring a plurality of constructs (e.g., computer servers, storage devices, networking devices, etc.), wherein a first subset of the plurality of constructs are deployed in the first cloud computing network and a second subset of the plurality of constructs are deployed in a second cloud computing network (see par 0030, 0038);
b) logic (executed by controller and visualization service), stored on non-transitory, computer-readable medium that upon execution by one or more processors, causes performance of operations including:
i) receiving, from one or more sources of the controller, metadata pertaining to the plurality of constructs (par 0032, 0076, 0084);
ii) receiving, from each of the first network device and the network device, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed (par 0032, 0065, 0090);
iii) deriving network traffic metrics from the metadata of the plurality of constructs and the network data associated with the first network device and the second network device, e.g., identifying CPU utilization for a particular server (par 0034);
iv) generating a visualization illustrating the network traffic metrics, wherein the network traffic metrics pertain to transmission or receipt of network traffic between the plurality of constructs deployed in the first cloud computing network or the second cloud computing network (par 0084); and
v) causing rendering of the visualization on a display screen of a user device (see par 0083).
Subramanian does not explicitly teach managing the plurality of constructs including gateways of respective clouds, and configuring routing tables associated with the constructs. However, Raghu discloses a prior art method of deploying virtual networks across different clouds by deploying and managing gateways (VCC nodes 1715, 1717) and a plurality of constructs (1732, 1718, 1720, 1756) of respective clouds (1, 2), wherein managing the constructs includes configuring routing tables associated with the plurality of constructs (see Raghu, par 0006, 0061, 0071).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Subramanian with Raghu teachings because it would have enabled configuring and managing virtual networks including viewing/configuring and migrating services across different cloud networks (see Subramanian, par 0030-0031 and Raghu, par 0006).
	Per claim 2, Subramanian teaches that a construct is virtual or physical logic (see par 0030).
	Per claims 3-4, Subramanian teaches that a construct is a network device part of a public cloud (see par 0031).
	Per claim 5, Subramanian teaches that the visualization displays network traffic segmented by each construct based on transmission and/or each construct based on receipt, wherein each construct (see par 0091, 0096 and figs 12-13).
Per claim 6, Subramanian teaches that one or more display portions of the visualization are filtered in accordance with the user input, i.e., use of slider control to view the state of target environment at various points in time (see par 0101).
Per claims 7-9, Subramanian teaches that the user input is one of tag associated with one construct (par 0063), source/destination address or destination port (see par 0067).
Per claim 10, Subramanian teaches that the visualization includes a graphical representation of an amount of network traffic transmitted within a predetermined period of time to or from a construct within a cloud computing network (see par 0099).
Per claim 11, Subramanian teaches that network traffic is filtered in accordance with received user input indicating one of sender and/or receiver, i.e., by selecting sender/receiver and sorting/filtering the list senders/receivers (see par 0100), wherein each sender and receiver is associated with address and port (par 0050, 0067).
Per claims 12, Subramanian teaches that the visualization includes a graphical flow of network traffic transmitted within a predetermined time period from a set of source address to a set of destination addresses (see par 0096 and fig 13).
	Claims 14-18 and 20 are similar in scope as that of claims 1-12.

2.	Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and Raghu, and further in view of Zhang, U.S. pat. Appl. Pub. No. 2013/0091270.
	Neither Subramanian nor Raghu teach displaying the graphical flow vary in size to indicate an amount of network traffic transmitted from a source address to a destination address. However, Zhang discloses a prior art network analysis and visualization tool that displays the network traffic flow very in size for representing different traffic volumes (see Zhang, par 0041).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Zhang teaching in Subramanian because it would have enabled the user to more easily see different traffic volumes among the flows (see Zhang, par 0041).
(2) Response to Argument
Appellant alleges, in argument a, that Examiner has changed the claim language to expand the scope of the claimed invention in mapping Subramanian teachings to claim limitations. Particularly, appellant alleges that the office action attempted to map “first gateway” and “second gateway” to “first network device” and “second network device” disclosed in Subramanian, and further map “from the controller” to “from one or more sources of the controller”. Examiner respectfully disagrees.
Examiner submits that the office action did not simply map the claimed “gateway” to “network device” as alleged by appellant. While the office action clearly stated that Subramanian does not disclose use of “gateways”, it also cited Raghu to provides a reason as to why “gateways” would have been obviously deployed in Subramanian to enable communications across networks. Appellant is reminded that when the claim rejection is based on combination of references, i.e., Subramanian and Raghu, appellant cannot show non-obviousness by attacking references individually. 
Regarding the alleged claim limitation “from the controller”, it is submitted that “from one or more sources of the controller” is within scope of the claimed “from the controller” as the sources of the controller is part of the controller and hence such reading does not expand scope of the claimed invention.
	Appellant also alleges, in argument b, that Subramanian does not disclose a controller configured to deploy the gateways. Appellant asserts that Subramanian’s CDS does not deploy any gateways or network devices. Examiner respectfully disagrees.
Subramanian teaches that the CDS is configured to implement and run (i.e., deploy) many subcomponents such as visualization service and migration marketplace service in the data centers or cloud computing networks (see par 0031). These subcomponents comprise network devices such as routers which are implemented (deployed) by the CDS to perform data monitoring/routing services (see par 0038). Although Subramanian does not disclose use of a gateway for routing data across different networks, such deployment of gateways for routing data across different networks is disclosed by Raghu as set forth in item 1 above.
Appellant alleges, in argument c, that Subramanian citations of paragraphs 0032 and 0076 do not show a logic upon execution by one or more processors causes performance of receiving from the controller metadata pertaining to the plurality of constructs. Examiner respectfully disagrees.
Paragraphs 32 and 76 of Subramanian show that configuration item attributes and network metrics, i.e., metadata, are derived from one or more sources within the CDS, i.e., controller. Moreover, it should be noted that substep “i” from series of substeps “i-v” is performed by the visualization service to display configuration data and other network traffic metrics (see par 0084). More particularly, the visualization service comprises the claimed “logic” (i.e., the application or software) executed to display network metrics based on configuration item attributes received from CDS. In other words, Paragraphs 32, 76 and 84 of Subramanian must be considered together rather than separately to provide proper context to the operation of the visualization service.
Appellant alleges, in argument d, that paragraphs of 32 and 65 of Subramanian do not teach receiving from the gateways network data, wherein a combination of metadata and network data identify each of the plurality of constructs, the communication paths between each construct and in which cloud computing network each construct is deployed. Examiner respectfully disagrees.
Again, paragraph 32 of Subramanian describes collecting metadata, i.e., configuration items, and network data, i.e., network metrics, from the hosts/servers and networking devices by the CDS, wherein networking devices typically comprise routers and edge routers (gateways), wherein configuration items identify at least device types and networks, and network data identifies communication paths and/or network connection types. Figure 5 and paragraph 90 of Subramanian also show a view generated by visualization service for showing network paths between two hosts which at least identifies the constructs (e.g., hosts), the communication paths between the constructs and specific cloud computing network in which the constructs are deployed. Moreover, a combination of Subramanian and Raghu would suggest that network data would have been received/collected from various networking devices deployed in the networks including routers and gateways. 
Appellant further alleges, in argument e, that combination of Subramanian and Raghu do not teach a controller configured to manage the plurality of constructs, wherein a first subset of the plurality of constructs are deployed in the first cloud computing network and a second subset of the plurality of constructs are deployed in a second cloud computing network, wherein management of the plurality of constructs includes configuring of one or more routing tables associated with the plurality of constructs. Appellant asserts that while Subramanian fails to disclose use of gateways and managing the plurality of constructs by configuring routing tables associated with the constructs, Raghu fails to disclose use of controller to manage the plurality of constructs. Examiner respectfully disagrees.
Figures 20A-B and paragraph 71 of Raghu disclose a deployment of a virtual cloud connection (VCC) server 1770 (which functions as controller) and VCC nodes 1715, 1717 (which operate as gateways) and a plurality of constructs (edge appliances 1732, 1756) in respective cloud networks to establish inter-cloud VPNs which allow communications across different clouds, wherein the VCC server provides configuration information to deploy and manage the constructs including configuring routing tables associated with constructs 1732, 1756.  Thus, examiner submits that Raghu teaching meets the alleged claim limitations. 
Appellant also alleges that there is no motivation to combine the references. Appellant alleges that Subramanian is directed to operations of automatically detection configuration items not of managing constructs and therefore it is not obvious to modify Subramanian with Raghu teaching of managing the constructs by configuring routing tables associated with the constructs. Examiner respectfully disagrees.
Subramanian discloses more than just automatically detecting configuration items. Particularly, Subramanian clearly discloses managing virtual resources across multiple data centers (or cloud networks) including viewing and migrating resources/services across different data centers or cloud networks (see par 0031). Subramanian’s application/service migration is considered a device management operation because it requires a reconfiguration of at least the source and destination nodes. Thus, it would have been obvious to modify Subramanian with Raghu teaching because it would have enabled managing virtual resources across different cloud networks.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/VIET D VU/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        

Conferees:
/JAMES A EDWARDS/Primary Examiner, Art Unit 2448


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.